Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions.1

Declaration
The Reissue Declaration filed with the application is accepted.  

Consent of Assignee
The Consent of Assignee filed with the application is accepted.  

Drawings
The drawing correction adding a dot to the end of the lead line from the reference character 32 in figure 3 is acceptable. 

The drawings are objected to under 37 CFR 1.83(a) because they do not show every feature of the invention specified in the claims.  
Further, the interface on the housing “accessible from a side” as recited in claim 19 is not shown in the drawing figures.   
Therefore, these features must be shown or else canceled from the claims. 
No new matter should be entered.
If corrected drawing sheets are required to overcome the objections, they must be filed in compliance with 37 CFR 1.173(b)(3).  
Note that the manner of making amendments in reissue applications differs from regular utility applications.  See MPEP 1413 and 1453. 

Claim Objections
Claim 12 is objected to because of the following informalities:  It appears that a term such as - -by- - should be inserted between “connected” and “an.” 
Appropriate correction is required.

Claim Rejections - 35 USC § 112
The previous rejection of claim 19 under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement is withdrawn in light of Applicant’s arguments. 

The rejection of claims 1-37 under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, set forth in the previous office action, has been overcome by the amendments filed December 8, 2021.

Claim Rejections - 35 USC § 1032
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the 


Claims 1, 2, 5, 8, 11, 12 28-30, 34-37, 40, 43, 46, 51, 55, and 58  are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Szoke (U.S. Patent 7707,727; previously cited, newly applied) in view of Uehlein-Proctor (U.S. Patent Application Publication 2005/0188550 to Uehlein-Proctor et al.).
Szoke discloses an outdoor power tool comprising:
a main housing 3, having an upper side and a lower side, the upper and lower side being defined when the tool is in a horizontal orientation with a longitudinal axis of a blade bar substantially parallel to the ground;
the blade bar (cutting section 53) projecting forward from the main housing along the longitudinal axis;
an electric drive motor 57 for driving the blade bar arranged within the main housing;
a top handle 5 arranged above a center of gravity of the outdoor power tool when the tool is in a horizontal orientation with the longitudinal axis of the blade bar substantially parallel to the ground, the top handle further extending above a vertical height of the housing when the tool is in the horizontal orientation, and
a rear handle 4 formed integrally with the housing and arranged behind the outdoor power tool center of gravity and the top handle when the tool is in a horizontal orientation with the longitudinal axis of the blade bar substantially parallel to the ground, the battery being positioned at least mainly in front of the rear handle, wherein, when the tool is in the horizontal orientation, the blade bar projects forward from the main 
Szoke describes the use of at least one battery for supplying the drive motor with electrical energy, but the battery is not shown in the drawings and its disposition with respect to the housing is not expressly described.  See column 6, lines 30-33, at least.
Uehlein-Proctor teaches a power tool comprising a housing, a rear handle, a front handle, a cutting portion, a motor 18, and a battery 46.  The housing includes a receptacle to receive the battery, and the battery can be arranged on the housing at least mainly in front of the rear handle.  As further described, the battery can be arranged on the housing in any of a plurality of locations, such as above, behind, or somewhat to the side of the motor, and consideration is given to least one of the following:  line of sight of the cutting blade and work piece; balance and/or center of gravity of the tool; protection of the battery (from impacts, temperature contaminants, etc.); ease of removal and/or replacement of the battery; visibility of the battery, etc.  See paragraphs 0063-0067, and 0091-0095, at least.  Uehlein-Proctor further teaches a battery support portion including a receptacle and an interface.  See paragraphs 0096-0098.
From these teachings, those of ordinary skill in the art at the time of the invention would have found it obvious to arrange the battery on the housing of Szoke at least mainly in front of the rear handle and mainly within an outer contour of the housing, with the top handle further extending above a vertical height of the battery when the tool is in the horizontal orientation.  The placement of the battery would not interfere with a user gripping the top portion of the handle 5, nor would it interfere with the line of sight, and 

With respect to claims 2, 5, 40, 55, 8, 43, 58, 29, and 30, those of ordinary skill in the art would have found it obvious to arrange the battery of Szoke in view of Uehlein-Proctor on the housing in front of the drive motor as viewed in the longitudinal direction, or on the housing at least partly below the drive motor, or arranged on the housing behind the drive motor as viewed in the longitudinal direction based on the desired properties of the tool in consideration of the line of sight of the blade bar and work piece; the balance and/or center of gravity of the tool; protection of the battery from impacts; ease of removal and/or replacement of the battery; and/or the visibility of the battery.  
With respect to claims 11, 12, 46, and 61, the shaft 60 of the drive motor 57 may be arranged  obliquely with respect to the longitudinal axis as shown in figures 8 and 9.
With respect to claims 34 and 36, the blade bar is a cutting member.

s 6, 7, 27, 41, 42, 52, 56, 57, and 67 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Szoke as modified by Uehlein-Proctor as applied to claim 1 above, and further in view of Stones (U.S. Patent Application Publication 2005/0028377).
The battery on the housing of Szoke in view of Uehlein-Proctor is not arranged in an overlapping manner or laterally next to the drive motor.
Stones teaches a handheld cutting tool in which a drive motor 36 is arranged on the housing laterally to one side of the centerline of the tool.  See figures 3 and 6.  As described in paragraph 0088, power may be supplied from a battery which would be disposed on the housing on the opposite side to the motor such that the weight of the battery counters the weight of the motor in order to balance the tool.
From this teaching it would have been obvious to those of ordinary skill in the art at the time of the invention that the battery and the motor on the housing of Szoke as modified by Uehlein-Proctor could be arranged laterally next to one another on opposite sides of the power tool in at least a partially overlapping manner, and that the power tool would be ergonomically balanced.  Such an arrangement would yield the predictable result of the power tool being shorter in length than it would if the battery was disposed in front of or behind the motor.
With respect to claims 27, 52, and 67, it would have been obvious to those of ordinary skill in the art to arrange the battery to be received entirely within the receptacle, in the same manner that the motor taught by stones is received entirely within a receptacle in the housing, in order to protect the battery from the environment.

s 10, 45, and 60 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Szoke as modified by Uehlein-Proctor as applied to claim 1 above, and further in view of Fey (U.S. Patent 6,775,913 to Fey et al).
With respect to these claims, it would have been obvious to arrange the battery on the housing obliquely with respect to the longitudinal axis as taught by Fey in order to efficiently make use of the space on the housing.  Note that the subject 9,943,039 patent affords no criticality to the orientation of the battery with respect to the longitudinal axis.

Claims 1, 3, 4, 9, 11-26, 28, 31-37, 38, 53, 39, 46, 51, 54, 44, 59, 47, 62, 48, 63, 49, 64, 50, 65, 51, and 66 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Szoke in view of Shibata.
Szoke discloses an outdoor power tool comprising:
a main housing 3, having an upper side and a lower side, the upper and lower side being defined when the tool is in a horizontal orientation with a longitudinal axis of a blade bar substantially parallel to the ground;
the blade bar (cutting blade assembly 53) projecting forward from the main housing along the longitudinal axis;
an electric drive motor 57 for driving the blade bar arranged within the main housing;
a top handle 5 arranged above a center of gravity of the outdoor power tool when the tool is in a horizontal orientation with the longitudinal axis of the blade bar 
a rear handle 4 formed integrally with the housing and arranged behind the outdoor power tool center of gravity and the top handle when the tool is in a horizontal orientation with the longitudinal axis of the blade bar substantially parallel to the ground, the battery being positioned at least mainly in front of the rear handle, wherein, when the tool is in the horizontal orientation, the blade bar projects forward from the main housing entirely above the lower side of the main housing as shown in figure 16, for example.
Szoke describes the use of at least one battery for supplying the drive motor with electrical energy, but the battery is not shown in the drawings and its disposition with respect to the housing is not expressly described.  See column 6, lines 30-33, at least.
Shibata (U.S. Patent Application Publication 2007/0068011 to Shibata et al.) teaches a power tool comprising a housing, a rear handle 10, a front handle 11, a motor, and a cutting portion.  The housing includes a receptacle to receive a battery 6 as shown best in figure 2, such that the battery is arranged on the housing at least mainly in front of the rear handle.  Also shown in figure 2, the receptacle has an interface for the battery that is generally accessible from the upper side of the housing such that the battery can be inserted into an opening and connected to the interface with the battery received at least partly within the receptacle.
From this teaching, those of ordinary skill in the art at the time of the invention would have found it obvious to provide the housing of the power tool of Szoke with a receptacle having an interface to accommodate the battery as such a position would 
With respect to claims 34 and 36, the blade bar of Szoke is a cutting member.
With respect to claims 3, 4, 38, 39, 53, and 54, the battery of Shibata is arranged on the housing in an overlapping manner with the drive motor 7 as viewed in a height direction, and the battery is at least partly above the drive motor.  It would therefore have been obvious to one of ordinary skill in the art to arrange the battery on the housing of Szoke in the same overlapping manner or at least partly above the drive motor based on the space constraints of the housing.
With respect to claims 9, 44, and 59, the battery of Szoke as modified by Shibata has two sections (left and right) which are arranged approximately symmetrically with respect to the drive motor.
With respect to claims 11, 12, 46, and 61, the shaft 60 of the drive motor 57 may be arranged obliquely with respect to the longitudinal axis as shown in figures 8 and 9.
With respect to claims 13, 15, 47, 49, 62, and 64, the battery of Shibata is shown to be arranged on the housing on the whole in front of the rear handle 10 and on the whole behind the top handle 11 as viewed in the longitudinal direction.  As such, it would have been obvious to arrange the battery on the housing of Szoke in the same manner in order to improve the balance of the power tool.
With respect to claims 14, 31, 48, and 63, inasmuch as the battery of Szoke as modified by Shibata is arranged behind the top handle, so would the center of gravity of the battery be arranged behind the top handle as viewed in the longitudinal direction.  

With respect to claim 17 and 18, the interface on the housing of Szoke as modified by Shibata is accessible from the front, in particularly obliquely from the front.
With respect to claims 19 and 33, the interface on the housing of Szoke as modified by Shibata is accessible from a side, such that the battery can be connected to the interface essentially from the side as a matter of personal preference from which direction the interface was accessed by the user.
With respect to claims 20, 50, and 65, the top handle of Szoke is connected to the housing through at least one handle web engaging the housing at the lower portion of the tool and angled relative to the top handle.  Szoke does not teach that the handle web engages the housing in a region below the power tool center of gravity, but this would appear to be a design choice to be made based on the weight of the motor and parts inside the housing and the center of gravity thereof, and the desired degree of balance in the power tool as a whole.  Therefore, it would have been obvious to one of ordinary skill in the art to have the handle web engage the housing in a region below the outdoor power tool center of gravity in order to improve the overall balance of the tool.
With respect to claim 21, 51, and 66, a handle axis of the rear handle is shown to be oriented well-within the range of -30° to +30° with respect to the longitudinal axis.  However, recognizing that the drawings are not necessarily to scale, it would’ve been obvious to one of ordinary skill in the art to orient the rear handle in any position desired, including within the range of -30° to +30° with respect to the longitudinal axis, in order to create an ergonomic handle.

With respect to claims 24 and 25, the handle is directly and rigidly coupled to the housing.
With respect to claim 26, the rear handle of Szoke is integrally formed with the main housing, and therefore would appear to be formed by the main housing as broadly recited.  

Double Patenting
The double patenting rejections set forth in the previous Office action are withdrawn in view of the Terminal Disclaimers filed December 8, 2021.

Response to Arguments
Applicant's arguments filed December 8, 2021 have been fully considered but they are not persuasive.
With respect to the drawings, Applicant quotes a portion of MPEP 608.02 and asserts that an illustration of the claimed feature “accessible from a side” is not necessary for understanding by one of ordinary skill in the art.
The drawings are not objected to simply because one of ordinary skill in the art would not understand the meaning of the term “accessible from the side,” as Applicant argues.  Instead, the objection to the drawings is made because the structural features of an interface on the housing accessible from a side are not shown.  37 CFR 1.83 (a) 
With respect to the rejection as failing to comply with the written description requirement, the subject matter of claim 19 is not “explicitly disclosed” in the specification of the patent; it is merely mentioned as a possibility.
With respect to the rejections under 35 U.S.C. 103, the base reference of McCurry has been removed in favor of Szoke.  However, Uehlein-Proctor and Shibata continue to be used as secondary references.
The arguments that Uehlein-Proctor and Shibata are drawn to band saws fails because none of the claims recite anything more than an “outdoor power tool,” and a portable handheld bandsaw could be used outdoors.
The arguments that the batteries shown in Uehlein-Proctor and Shibata are not located so that a top handle extends above the battery are not persuasive because these are secondary references used to modify a base reference, and the arguments do not address the combination of references as set forth in the rejections.  Uehlein-Proctor and Shibata not applied for teachings of a front handle located above a vertical height of at least one battery.  Instead, these references clearly teach that a power tool can have interfaces for receiving a battery in different places on the tool, and that the placement of the battery can be used to affect the balance of the tool, among other things.

To this end, Szoke is now used as the base reference and shows a top handle 5 which extends well above the top of the housing and therefore any battery disposed on an upper side of the housing would still be well below the top handle.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.  Ashfield shows an outdoor power tool with a battery accessible from the top or side of the tool and a front handle located above the battery, and the placement of the battery contributes to the balance of the tool.  Serdynski teaches that, depending on the tool, a battery can be placed in different locations.  Szoke ‘781 shows an additional battery-powered outdoor tool.

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  
The recitation of the top handle extending above a vertical height of the at least one battery necessitated the use of Szoke, which shows the handle to have a much greater height than the handle shown in McCurry.
THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to RUSSELL D STORMER whose telephone number is (571)272-6687.  The examiner can normally be reached M-F 9:00-4:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Eileen D. Lillis, can be reached on 571-272-6928.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.





/RUSSELL D STORMER/           Primary Examiner, Art Unit 3993                                                                                                                                                                                             
Russell D. Stormer
Patent Reexamination Specialist			                                                                                              
Central Reexamination Unit 
Art Unit 3993                                                                                                                                                                                             
Conferee: /SC/

Conferee:  /E.D.L/                             SPRS, Art Unit 3993        



    
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
    

    
        1 It is noted that while the examination of the current reissue application falls under the pre-AIA  first to
        invent provisions due to the filing date of US Patent No. 9,943,039; the application for reissue filing date is
        after September 16, 2012 and therefore is subject to the reissue rule changes enacted under the Leahy-
        Smith American Invents Act (AIA ), see Federal Register, Vol. 77, No. 157, pg. 48820, August 16, 2012.
        2  In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.